Hotchkiss, J. (dissenting):
As a general rule a tenant in common may not sell the common property (per Savage, Ch. J., Blood v. Goodrich, 9 Wend. 68, 76; Tyler v. Taylor, 8 Barb. 585), whereas a partner may ordinarily dispose of the property and effects of the firm for any and all purposes of the partnership, and likewise may “ sell, mortgage, pledge. *650• aPPty or otherwise dispose of firm effects ” for partnership purposes. He may assign the firm assets as security for antecedent or subsequent debts, and may transfer or pledg’e all of the partnership property to a creditor as security for or in payment of a debt due from' the firm. Mabbett v. White, 12 N. Y. 442; Welles v. March, 30 id. 344, 350. I find nothing in the complaint negativing the hypothesis that the sale by defendant Weiss to Kelly was not under circumstances fully within the power of Weiss as a partner in the firm composed of himself and the plaintiff. True, the complaint alleges that the sale was in pursuance of a “ fraudulent conspiracy ” between defendants Weiss and Kelly, and was “ without knowledge, consent or authority of plaintiff,” and that it was with “ intent to defraud ” plaintiff; There is no allegation that the sale was without consideration. The fact that it was without plaintiff’s knowledge or consent is immaterial. Mabbett v. White, supra, 454. In the absence of - facts characterizing the allegations of fraud, conspiracy and intent, the phrases are mere “ sound and fury,” signifying “ nothing.” Wood v. Amory, 105 N. Y. 278; Cohn v. Goldman, 76 id. 284; Knapp v. City of Brooklyn, 97 id. 520; Knowles v. City of New York, 176 id. 430.
Under these circumstances, assuming that the demurrers to the answers open the complaint to attack for insufficiency appearing on its face, I am of the opinion that the demurrers were improperly sustained. Peerrot v. Mount Morris Bank, 120 App. Div. 247. The order should be reversed.
Order affirmed.